CLD-173                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3940
                                       ___________

                             EDGAR SPENCER PHILLIPS,
                                                                Appellant

                                             v.

                      J.L. NORWARD, Northeast Regional Director
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civ. No. 1-14-cv-04468)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                       Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     April 23, 2015

       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                               (Opinion filed June 10, 2015)
                                       _________

                                        OPINION
                                        _________


PER CURIAM

       Edgar Spencer Phillips, a federal prisoner proceeding pro se, appeals from orders

of the United States District Court for the District of New Jersey dismissing his petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 and denying his motion for
reconsideration. We will affirm.

       In 1996, Phillips pleaded guilty in the United States District Court for the Northern

District of West Virginia to interstate domestic violence and conspiracy to possess

cocaine base with the intent to distribute. He was sentenced to 120 months in prison for

the domestic violence conviction, to run concurrently with 235 months for the drug

conviction. Phillips did not appeal. He filed several motions pursuant to 28 U.S.C.

§ 2255 between 1999 and 2005 that were denied. In 2009, he successfully moved for a

reduction in the sentence for his drug conviction, resulting in a reduced sentence of 210

months. Thereafter, he filed several additional motions to reduce or adjust his sentence,

arguing that a prior conviction was included in his criminal history that never actually

occurred. The West Virginia court denied the motions in 2014 as unauthorized second or

successive § 2255 motions.

       While the motions to reduce sentence were pending, Phillips filed a habeas

petition pursuant to 28 U.S.C. § 2241 raising the same argument regarding his sentence.

The matter was transferred to the New Jersey District Court because Phillips was

incarcerated in New Jersey. The District Court dismissed the petition for lack of

jurisdiction, concluding that the claim could be raised only, if at all, in a § 2255 motion.

Phillips then filed an amended petition, adding more details to his claim and seeking to

have it considered as a petition for a writ of error coram nobis. The District Court

construed the amended petition as a motion for reconsideration and denied it, concluding

that Phillips had not shown clear error in the prior decision, or a change in the law or new
                                              2
evidence. As for coram nobis relief, the court concluded that it could not be used to

circumvent the procedural barriers to filing a second or successive § 2255 motion and

that it was not available to petitioners still in custody. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary

review over the District Court’s legal conclusions. See Cradle ex rel. Miner v. United

States, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). If no substantial question is

presented, we may affirm on any ground supported by the record. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6; Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       We agree with the District Court that Phillips’ § 2241petition was not viable.

He explicitly challenged his sentence, and “[m]otions pursuant to 28 U.S.C. § 2255 are

the presumptive means by which federal prisoners can challenge their convictions or

sentences that are allegedly in violation of the Constitution.” Okereke v. United States,

307 F.3d 117, 120 (3d Cir. 2002). Although a petitioner may challenge a conviction

pursuant § 2241 if a § 2255 motion would be “inadequate or ineffective,” a § 2255

motion is inadequate or ineffective “only where the petitioner demonstrates that some

limitation of scope or procedure would prevent a § 2255 proceeding from affording him a

full hearing and adjudication of his wrongful detention claim.” Cradle, 290 F.3d at 538.

This exception applies only in rare circumstances.

       In In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997), we recognized that the

exception could apply where an intervening change in the law decriminalized the conduct

for which the petitioner had been convicted. Phillips cannot avail himself of this
                                              3
exception. The conduct underlying his conviction is still a crime, and Phillips does not

argue otherwise. Nor does he argue that he is actually innocent or present anything else

that might be considered an extraordinary circumstance justifying the use of § 2241. See

Cradle, 290 F.3d at 539. Instead, he argues only that the sentencing range used by the

West Virginia court was incorrect due to the improper inclusion of a prior conviction.

Phillips previously brought this claim to the sentencing court, where relief was denied

because the claim should have been presented in an application for a successive § 2255

motion. Phillips cannot now show that a § 2255 motion is “inadequate or ineffective” –

and that resort to § 2241 is therefore available – simply because the sentencing court did

not grant him relief.1 Id.

        Nor may Phillips resort to coram nobis. Coram nobis “is an extraordinary remedy

and a court’s jurisdiction to grant relief is of limited scope.” United States v. Baptiste,

223 F.3d 188, 189 (3d Cir. 2000) (per curiam). It is traditionally used to attack

convictions with continuing consequences when the petitioner is no longer in custody.

Id. As the District Court noted, Phillips is still in custody, making coram nobis relief

unavailable. Although he argues that he is no longer in custody on the sentence he


    1
      It appears that Phillips may no longer be serving the sentence he challenges, but
rather is serving a later imposed, consecutive sentence for attempted escape. See
Judgment, United States v. Phillips, No. 2:97-cr-00003 (N.D. W.Va. Dec. 22, 1997), ECF
No. 20. This situation does not make § 2255 unavailable, for a prisoner with a
consecutive sentence remains “in custody” on the completed sentence while serving the
consecutive sentence. See Garlotte v. Fordice, 515 U.S. 39, 41 (1995). This rule applies
even when the consecutive sentence is imposed at a different time. See DeFoy v.
McCullough, 393 F.3d 439, 442 (3d Cir. 2005).
                                              4
challenges, but rather serving a consecutive sentence for another conviction, he cites no

authority suggesting that a prisoner in such a situation may seek coram nobis relief. The

existence of any such authority seems unlikely, given that, as previously noted, a prisoner

serving a consecutive sentence is still deemed to be “in custody” on the completed

sentence. Garlotte, 515 U.S. at 41.

       Aside from the issue of custody, there are other barriers to relief. Coram nobis is

traditionally understood to be available only from the court that issued the criminal

judgment. See, e.g., Sinclair v. Lousiana, 679 F.2d 513, 514 (5th Cir. 1982) (per curiam);

Lowery v. McCaughtry, 954 F.2d 422, 423 (7th Cir. 1992). The judgment at issue here

came from the Northern District of West Virginia. Review of that decision by the

District of New Jersey would not be “in aid of” the court’s jurisdiction under the All

Writs Act. See 28 U.S.C. § 1651(a). Finally, a writ of error coram nobis “may not issue

when alternative remedies, such as habeas corpus, are available.” United States v.

Denedo, 556 U.S. 904, 911 (2009). We have concluded that 28 U.S.C. § 2255 is the

vehicle for Phillips’ claim. The West Virginia court concluded as much when it denied

Phillips’ sentencing motions as unauthorized second or successive § 2255 motions.

Phillips may not now resort to coram nobis simply to evade the stringent requirements of

§ 2255. See Baptiste, 223 F.3d at 189-90.

       For these reasons, we will summarily affirm the District Court’s orders. See 3d

Cir. L.A.R. 27.4; I.O.P. 10.6.


                                             5